EXHIBIT 10.39 SEPARATION AGREEMENT This Separation Agreement (“ Agreement ”) is entered into as of July 17, 2014 (the “ Effective Date ”), by and between: Cyclone Power Technologies, Inc. , a Florida Corporation, having its offices located at th Court, Pompano Beach, Florida 33064 (“ Cyclone ”); and WHE Generation Corp. (f/k/a Cyclone-WHE LLC), a Delaware corporation having its offices located at 3590 Dolson Ct., Carroll, Ohio 43112 (“ WHE GEN ”) and a majority-owned subsidiary of Cyclone. WHEREAS , Cyclone established WHE GEN as a subsidiary in 2010 to pursue business opportunities in the waste heat recovery (“
